Citation Nr: 9906486	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which found that the claim was not well-grounded, 
among other things.  The Board notes that the veteran also 
perfected an appeal on the issue of entitlement to service 
connection for a back disorder.  However, service connection 
for a back disorder was subsequently granted in an August 
1998 rating decision.  In view of the foregoing, this issue 
has been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The claim for entitlement to service connection for a 
bilateral shoulder disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral shoulder disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  




Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  




The continuity standard is established by medical evidence 
of a current disability; evidence that a condition was noted 
in service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When ,after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran's upper extremities were clinically evaluated as 
normal on his December 1988 enlistment examination.  At that 
time, the veteran reported that he had never experienced 
painful or "trick" shoulder or elbow.  

The service medical records show that the veteran was treated 
for left shoulder pain in April 1989, which had its onset 
while the veteran was lifting weights.  The veteran was 
assessed at that time with muscle strain, and possible 
rotator cuff injury.  He was subsequently treated for left 
shoulder pain in November 1991.  Again, it was noted that 
pain had its onset while the veteran was lifting weights.  
The diagnostic impression was of left shoulder muscle strain.  
Further, a November 1991 X-ray of the left shoulder showed no 
significant abnormalities.  

In September 1993, the veteran was again treated for left 
shoulder pain secondary to lifting weights.  At that time it 
was incorrectly noted that the veteran was treated for 
"right" shoulder muscle strain in November 1991.  The 
veteran was assessed with probable left rotator cuff strain.  
The service medical records show that the veteran was treated 
in November 1993 for bilateral shoulder pain which occurred 
during weight lifting.  A physical therapy consultation was 
subsequently obtained for bilateral shoulder impingement 
syndrome.  This consultation report noted that the veteran 
was shown internal and external rotation exercises for 
rotator cuff strengthening.  

Furthermore, a bilateral shoulder X-ray report from November 
1993 showed no significant abnormalities, and that both 
shoulders were normal.  On the veteran's January 1994 
separation examination, his upper extremities were clinically 
evaluated as normal.  At the time of this examination, the 
veteran noted that he had experienced painful or "trick" 
shoulder or elbow.  Specifically, left rotator cuff strain 
was noted from September 1993, secondary to lifting weights.  
It was noted that this condition was treated with therapy and 
Indocin.

The veteran submitted his claim of entitlement to service 
connection for a bilateral shoulder disorder, among other 
things, in May 1994.  At that time, he indicated that the 
only medical treatment he had received for this condition was 
during service.

A VA general medical examination was conducted in May 1995.  
At that time it was noted that the veteran was a weight 
lifter, and that he continued to lift weights.  

The veteran reported that he experienced some shoulder pain 
following weight lifting.  Nevertheless, he was able to 
continue lifting weights but had to modify his position with 
which he held the weights.  It was also noted that he was 
able to bench press 340 pounds without difficulty.  On 
physical examination of the upper extremities, the examiner 
found that the veteran had full range of motion, no weakness 
or spasm  Forward elevation was 180 degrees without 
difficulty.  Similarly, lateral abduction was 180 degrees 
without any problems.  Internal and external rotation was 90 
degrees with no subjective discomfort.  Additionally, the 
examiner found no crepitation in the passive range of motion 
of the shoulders.  Based on the foregoing, the examiner 
diagnosed "status post bilateral shoulder injuries, no 
disability this exam."  (emphasis added).

In a July 1995 rating decision, the RO found that the 
veteran's claim of service connection for a bilateral 
shoulder disorder was not well-grounded.  The RO noted that a 
well-grounded claim must be accompanied by evidence which 
shows that the claimed condition exists and was possibly 
related to service.  Although the service medical records did 
show bilateral shoulder problems, no disability of either 
shoulder was shown on the VA examination.  Since the 
existence of the claimed disability was not currently 
demonstrated, the RO found that there was no basis for 
service connection.  Therefore, the claim was not well-
grounded.

The veteran's Notice of Disagreement with the above decision 
was received in August 1995, and a Statement of the Case was 
issued later that same month.  On his January 1996 
Substantive Appeal, the veteran contended that his disability 
had worsened, and that he wanted to be scheduled for a new 
examination.

Private medical records are on file from Dr. T. W. Kratt from 
August 1995 and January 1996, as well as from the Lufkin 
Chiropractic Center for the period from June to September 
1996 and January 1997.  These records show treatment for back 
problems.  No pertinent findings were made regarding the 
veteran's shoulders.  Similarly, no pertinent findings were 
made with respect to the veteran's shoulders on a February 
1998 VA compensation and pension examination.

On statements dated in September 1998 and February 1999, the 
veteran's accredited representative contended that the May 
1995 VA examination was inadequate as it did not comply with 
the guidelines promulgated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in Deluca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the examination failed to consider functional 
loss due to pain, or the application of 38 C.F.R. § 4.45 
(1998) regarding fatigability, incoordination, or pain on 
movement of a joint.  

The September 1998 statement noted that the veteran reported 
at the examination that he experienced pain while lifting 
weights and that he had to change his position as a result.  
Furthermore, in the February 1999 statement, the 
representative contended that certain M21-1 provisions 
required a full development by the RO prior to making a well-
grounded determination.  

Analysis

In the instant case, the veteran has not submitted a well-
grounded claim of entitlement to service connection for a 
bilateral shoulder disorder.  Although the service medical 
records do show that the veteran was treated for bilateral 
shoulder problems, the May 1995 VA examination specifically 
found that the veteran had no current shoulder disability.  
No other competent medical evidence has been presented to 
show that the veteran has a current bilateral shoulder 
disorder other than the veteran's own contentions.  Such a 
determination of medical diagnosis requires competent medical 
evidence in order to have probative value.  Grottveit, at 93; 
Caluza at 504.  Nothing in the claims folder shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot well ground the claim of 
service connection for a bilateral shoulder disorder.  
Grottveit at 93; Caluza at 504.  



Therefore, the Board must conclude that the veteran's claim 
of entitlement to service connection for a bilateral shoulder 
disorder is not well-grounded as the evidence does not 
establish that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  Furthermore, since there is no competent 
medical evidence showing the existence of the claimed 
disability, then it is axiomatic that there is no competent 
medical nexus evidence which relates the claimed bilateral 
shoulder disability to the veteran's period of active duty.

The veteran's representative has contended that the case 
should be remanded for a new VA examination pursuant to the 
Court's guidelines in Deluca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board finds that the requirements of 
DeLuca are not for application in the instant case as these 
requirements pertain to evaluation of the severity of a 
service-connected disability.  Here, the issue is entitlement 
to service connection.  More importantly, the May 1995 VA 
examination specifically found no current bilateral shoulder 
disability on examination.  As stated above, this is the only 
competent medical evidence on this issue.  

The Board cannot substitute its own unsubstantiated opinion 
for that of a competent medical professional.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Since the medical 
evidence shows the veteran does not have a bilateral shoulder 
disability, then it is axiomatic that there is no pain, 
fatigability, or functional loss to ascertain; if there is no 
disability, then there can be no symptomatology.

The veteran's representative has also contended that certain 
M21-1 provisions required a full development by the RO prior 
to making a well-grounded determination.  With respect to 
this contention, the Board notes that it is required to 
follow the precedent opinions of the Court.  38 U.S.C.A. § 
7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993).  

Furthermore, in Schroeder v. West, No. 97-131 (U.S. Vet. 
App. February. 8, 1999), the Court, sitting en banc, issued a 
per curiam order specifically rejecting a motion for an 
initial decision by the full Court on the issue of whether a 
duty to assist attaches pursuant to 38 U.S.C.A. § 5107(a) 
prior to the submission of a well-grounded claim.  The Court 
noted that the Federal Circuit's express rejection of such a 
contention in the Epps decision was controlling on this 
issue.  For the reasons stated above, the Board has 
determined that the veteran has not submitted a well-ground 
claim.  Therefore, VA has no duty to assist the veteran in 
developing his case such as ordering a VA examination.

The Board also finds that the RO has advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps, supra.  Furthermore, since 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of this claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral shoulder 
disability, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

- 9 -


- 1 -


